Citation Nr: 0712679	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  06-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied a rating in excess of 10 percent 
rating for bilateral tinnitus.

In March 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
In April 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159.  A review of the record shows that in a June 2005 
letter, the veteran received appropriate notification of the 
information and evidence needed to substantiate his claim for 
an increased rating for tinnitus.  VA has also fulfilled its 
duty to assist the veteran by obtaining his service records, 
post-service clinical records, and affording him a VA medical 
examination in July 2005.  

Although VA has fulfilled its duties to assist and notify in 
this case, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the facts in this case are 
not in dispute and the veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  


Background

The veteran's service records show that in March 1945, he 
sustained shell fragment wound injuries to the face in an 
artillery explosion.  He is the recipient of a Purple Heart 
Medal.  

In an October 2001 rating decision, the RO granted service 
connection for bilateral tinnitus, secondary to acoustic 
trauma in combat.  The RO assigned an initial 10 percent 
rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
the rating criteria for evaluating tinnitus.

In May 2005, the veteran submitted a claim for an increased 
rating for his service-connected bilateral tinnitus, claiming 
that separate 10 percent ratings were warranted for tinnitus 
of each ear  in light of the Court's decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  


Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.  No higher 
rating is available in the Rating Schedule for tinnitus.

The Board has also considered the contentions of the veteran 
to the effect that separate 10 percent ratings are warranted 
for tinnitus of each ear in light of the Court's decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  

However, VA appealed the Court's decision in Smith and in 
June 2006, after considering VA's appeal, the United States 
Court of Appeals for the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating in excess of 10 percent for tinnitus is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


